Title: To George Washington from Christopher Chamney, 8 February 1785
From: Chamney, Christopher
To: Washington, George



Sir
Whitehaven [England] February 8th 1785

I have been 26 Years from Virginia Septr last, and for the last 7 Years I have enjoy’d an uninterupted State of good Health owing to Temperance, Exercise, & early going to Rest without Supper.
The Irish are aiming at Independance—they have had no less than 5 Lord Lieutenants in 3 Years vizt
Earl of Carlisle
Duke of Portland
Earl Temple
Lord Northington, & at present the Duke of Rutland a Son of the late Marquis of Granby

Our Sir James Lowther is lately advanc’d to the House of Lords with the pompous Titles of
1. Baron Lowther of Lowther in the County of Westmorland.
2. Baron of the Barony of Kendal in the said County.
3. Baron of d[itt]o Borough in the County of Cumberland.
4. Viscount Lonsdale.
5. Viscount Lowther, &
6. Earl of Lonsdale
Mr John Hudson told me he saw you, & your Son Lund at Alexandria, it gave me great Pleasure to hear ye were well My best Respects to all my surviving old Acquaintance. I should be glad to hear from you yearly by some of our Whitehaven Vessels that load at Alexandria, a Virginia Almanack, & a Gazette will be very acceptable. Wishing you & Your’s many happy Years I am Your most obedt Servant

Christr Chamney

